 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDGENERAL ELECTRIC COMPANY(TIFF= PLANT OF THE FRACTIONALHORSEPOWER MOTOR DEPARTMENT)andINTERNATIONAL UNION OFELECTRICAL,RADIO & MACHINEWORKERS,CIO, PETITIONER,CaseNo. 8-RC'-1524.February 27, 1953Second Supplemental Decision and Certification ofRepresentativesPursuant to a Supplemental Decision, Order, and Direction ofElections,' issued on September 30, 1952, an election was conducted onNovember 12,1952, under the direction and supervision of the RegionalDirector for the Eighth Region, among employees in the unit foundappropriate in Case No. 8-RC-1524.At the conclusion of the election,the parties were furnished with a tally of ballots which showed thatof approximately 594 eligible voters, 206 valid ballots were cast forthe Petitioner, 265 valid ballots were cast for the Intervenor, UnitedElectrical, Radio & Machine Workers of America (UE), and its LocalNo. 732, 2 ballots were challenged, and 33 ballots were cast againstparticipating labor organizations.On November 18, 1952, the Petitioner sent the following telegram tothe Regional Director :This is to advise our intention of filing with your office a pro-test of the Board ordered election in the Matter of General Elec-tric Co., Fractional Horsepower Division, Tiffin, Ohio, and theInternational Union of Electrical, Radio and Machine Workers,CIO, such protest will immediately follow.Thereafter, the Petitioner forwarded an undated letter containingits objections 2 to the Regional Director postmarked November 19,1952, and received at the Regional Office on November 20, 1952.Copies of the above-mentioned telegram were not served upon theEmployer or Intervenor.Copies of the letter were received by boththese parties on November 20, 1952.The Regional Director issued and served upon the parties his reporton objections on November 23, 1952, recommending that the objectionsbe overruled and the Intervenor be certified because there had beenno timely service of objections on the Employer or the Intervenor-thetelegram never having been received by these two parties and theletter having been received 1 day after the period of time prescribedby the Board's Rules and Regulations for the filing of objections.1General Electric Company,100 NLRB 1318.(Consolidated Cases Nos. 8-RC-1524,8-RC-1533).P ThePetitioner alleged,in substance,that the Employer executed a contract with theIntervenor during the pendency of the Petitioner'smotion for reconsideration of theBoard's original Decision,thus lending assistance to the Intervenor and interfering withthe election.103 NLRB No. 16. GENERAL ELECTRIC COMPANY109The Petitioner filed timely exceptions to the report on objections inwhich it urges, in substance, that by serving copies of its letter on theother parties, a period of 24 hours after it served its telegraphic noticeof objections upon the Regional Director, it complied with the require-ment in Section 102.61 of the Rules of immediate service upon otherparties.We agree with the Regional Director's recommendation, but for adifferent reason.Section 102.61 of the published Rules of the Boardrequires that, within 5 days after the tally of ballots has been fur-nished, any party may file with the Regional Director objections to theelection or conduct affecting the results of the election, which shallcontain a short statement of the reasons therefor, and that a copy ofsuch objections shall immediately be served on each of the parties bythe party filing them, and proof of service be made.In our opinion, it is clear that the Petitioner's telegram of November18, 1952, can be construed only as a notice of intention to file, and notthe actual filing of, proper objections.Indeed, the last portion of thetelegram states that "such protest will immediately follow."More-over, the telegram cannot be considered as constituting proper ob-jections, in view of the fact that its contents are wholly inadequateto meet the requirement of Section 102.61 that objections must containa short statement of reasons therefor. In these circumstances, we findthat the Petitioner's telegram was nothing more than a notice to theRegional Director of future action which the Petitioner proposedto take and which in no way affected the necessity of proper objectionsbeing filed within the 5-day period prescribed in Section 102.61, if theywere to be timely.We turn now to a consideration of whether the Petitioner's letteramounted to proper objections which were timely filed.As the let-ter indicated that it was a formal protest of the election and con-tained the required statement of supporting reasons, we have nodifficulty in interpreting it as constituting proper objections.How-ever, we are unable to come to a similar conclusion with respect tothe timeliness of its filing.Thus, in accordance with the provisionsof Section 102.61, the last day for filing objections with the RegionalDirector was November 19, 1952.Although the letter was post-marked November 19, 1952, it was notreceivedby the Regional Di-rector until November 20, 1952. In the recentDunncase,3 the Boardhad occasion to pass upon the effect of Section 102.83 of the Rules andRegulations upon Section 102.61 and pointed out that the former sec-tion clearly provides that in order to be timely filed objectionsmustbe received bythe Regional Director at his office within the specified5-day period.We stated in that case, and reaffirm here, our beliefDunn Motor Company,100 NLRB 822. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the rule is salutary and not unreasonable in its requirements, andthat it is essential to certainty in procedural matters that parties beheld to strict compliance therewith.As the last day of the 5-day period provided by Section 102.61 forfiling objections to the election was November 19, 1952, we must findthat the Petitioner's objections received and filed at the RegionalDirector's office on November 20, 1952, were not timely filed .4Ac-cordingly, we shall dismiss the Petitioner's objections and its excep-tions.As the Intervenor has secured a majority of the votes cast, weshall certify it as the bargaining representative of the employees inthe appropriate unit.Certification of RepresentativesIt is hereby certified that United Electrical, Radio & MachineWorkers of America (UE) and its Local No. 732 has been designatedand selected by a majority of the employees of the General ElectricCompany at its Tiffin Plant of the Fractional Horsepower MotorDepartment, Tiffin, Ohio, in the unit heretofore found by the Boardto be appropriate in Case No. 8-RC-1524 as their representative forthe purposes of collective bargaining and that, pursuant to Section9 (a) of the Act, as amended, the said organization is the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveSecond Supplemental Decision and Certification of Representatives.d In view of our finding herein, it is unnecessary for us to consider whether by servingcopies of its letter on the other parties on November 20, 1952, the Petitioner complied withthe requirement in Section 102.61 of immediate service upon the other parties.GENERAL ELECTRIC COMPANYandINTERNATIONAL UNION OF ELEC-TRICAL, RADIO AND MACHINE WORKERS, CIO, PETITIONER.Case No.2-RC-4122.February 27, 1953Second Supplemental Decision and Certification ofRepresentativesPursuant to a Supplemental Decision, Order, and Direction of Elec-tion,"-issued on September 30, 1952, an election was conducted onOctober 15, 1952, under the direction and supervision of the RegionalDirector for the Second Region, among the employees in the uniti 10'0 NLRB 1315.103 NLRB No. 12.